Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 1 of 8




                          EXHIBIT B
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 2 of 8




 DISTRICT COURT, WELD COUNTY, COLORADO
 915 10th Street
 Greeley, CO 80632                                             DATE TILED: September 4, 2019 1:50 PM
                                                               FILING ID: 87DA293D640fl|$ Crn ( ^
                                                               CASE NUMBER: 2019CV307llfC" ' W P (j;
 Plaintiff:
 PINNACOL ASSURANCE
                                                                                                       il
 v.



 Defendant:
 GEO-LOG
                                                                            A COURT USE ONLY A


Attorneys for Pinnacol Assurance:
 Anthony E. Derwinski (#44408)                                         Case Number:
 Benjamin M. Bakula (#51060)
 Ruegsegger Simons & Stern, LLC                                        Division:
 1700 Lincoln Street, Suite 4500
 Denver, CO 80203
 303.575.8026
 adervvinski@rs31egal.com
 bbakula@rs31egal.com



                                            COMPLAINT AT LAW




        Plaintiff, Pinnacol Assurance ("Pinnacol"), through its attorneys Ruegsegger Simons &
Stern, LLC, submits its complaint, and hereby complains, avers, and alleges as follows:

                                        GENERAL ALLEGATIONS


         1.     At all times material to this complaint, Pinnacol, pursuant to C.R.S. 8-45-101 , was
a political subdivision of the State of Colorado, having its principal place of business at 7501 East
Lowry Boulevard, City and County of Denver, Colorado. Under Supreme Court Directive 06-01,
Pinnacol is exempt from paying filing fees.


         2.     Defendant Geo-Log is a Texas corporation. Geo-Log, Inc. has its principal place
of business at 220 Industrial Avenue, Granbury, TX 76049


         3.    At all times relevant hereto. Brent Crochet, was a resident in the State of Colorado
with an address of 902 BayBerry Loveland, CO 80538.


         4.           Jurisdiction is proper pursuant to C.R.S. § 13-1-124(1).




{02850 180.DOCX.1 }                                 1
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 3 of 8




          5.        Venue is proper in this Court pursuant to C.R.C.P. Rule 98(c).


       6.      This civil action is based on the acts which caused injuries to Crochet on October
27, 2017, for which Pinnacol is liable under the workers' compensation act.


      7.     At all pertinent times, Crochet was acting within the course and scope of his
employment for Summit Slickline, Inc.


          8.        On October 30, 2017, Crochet was working as a slick line operator.


          9.        The truck Crochet was operating had a Geo-Log measuring head.


       10.    The Geo-Log measuring head was incorrectly assembled, causing spring studs in
the measuring head to move and back out of the correct position.


          11.       The spring studs stopped the travel of the tensioner wheel, which caused the wheel
to tilt / lock up during operation.


       12.    The tilt of the wheel caused the slickline wire to exit the groove, and become
pinched between the flat surfaces of the upper and lower wheels.


       13.    The slickline wire became pinched between the flat surfaces and became elongated
and reduced the slickline wire's tensile strength, causing it to snap.


          1 4.          The snapped slickline wire struck Crochet in the neck.


          15.           Crochet underwent surgery from his injuries, including a repair of his left internal
carotid artery with patch graft angioplasty.


          16.At all times relevant hereto, Crochet was a workers' compensation claimant in the
underlying workers' compensation claim, with a claim number of 5-060-718, pursuant to the
accident detailed herein.


      17.     Pinnacol provided workers' compensation insurance to Crochet's employer,
Summit Slickline, Inc., in connection with the accident of October 30, 2017.


          18.   Pursuant to the Workers' Compensation Act of Colorado, (See C.R.S. § 8-40-101,
et seq., hereinafter the "Act"), and as a result of the accident that occurred, Pinnacol has paid,
and/or is obligated to pay, workers' compensation benefits to, or on behalf of, Crochet.


          1 9.          Crochet sustained personal injuries as the direct and proximate results of Geo-Log's
acts.


          20.           As a result of Geo-Log's acts, Pinnacol sustained damages in the form of indemnity
and medical benefits paid to and on behalf Crochet.




(02850 1 80.DOCX; 1 }                                 2
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 4 of 8




                                       FIRST CLAIM FOR RELIEF
                                  (Strict Product Liability Against Geo-Log)


         21 .         Plaintiff repeats and re-alleges each and every previous allegation of the Complaint
and incorporates the same herein by reference as though set forth in full.

         22.          Geo-Log was the manufacturer of the measuring head.


         23.          Geo-log assembled, constructed, or otherwise prepared the measuring head prior
to use by Crochet.


         24.          Geo-Log was in the business of selling measuring heads.


         25.          Geo-Log sold Summit Slickline, Inc. the measuring head and its components.


       26.   The measuring head was defective, and because of the defect, the measuring head
was unreasonable dangers to persons who might be expected to use the slickline truck and
measuring head.


         27.          The measuring head was defective because it was not properly assembled, and
caused the measuring head to elongate the slickline wire.


         28.          The measuring head was defective was defective when it was sold by Geo-Log
and left Geo-Log' s control.


         29.          The measuring head was expected to reach the consumer without substantial
change in the condition in which it was sold.


         30.          The measuring head did reach the consumer without substantial change in its
condition in which it was sold.


         31.          Crochet is and was a person who would be reasonably expected to use or be
affected by the measuring head.


         32.          Crochet has had injuries, damages, and losses which Pinnacol was and is liable
for.


         33.          The defect in the measuring log was the cause of Crochet's injuries, damages, and
losses in an amount to be proven at trial.




                                      SECOND CLAIM FOR RELIEF
                          (Negligence - Manufacturer's Liability against Geo-Log)




(02850 180.DOCX;! }                                3
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 5 of 8




          34.  Plaintiff repeats and re-alleges each and every previous allegation of the Complaint
and incorporates the same herein by reference as though set forth in full.

          35.       Geo-Log manufactured,         assembled,   constructed, or otherwise prepared      the
measuring head for Summit Slickline, Inc.


          36.   Geo-Log was negligent for failing to exercise reasonable care in the assembly,
construction, or preparation of the measuring head to prevent the measuring head from creating an
unreasonable risk of harm to persons or property of one who might reasonably be expected to use
or be affected by the measuring head while the measuring head was being used in the manner that
Geo-Log reasonably expected.


       37.    Geo-Log owed Crochet a duty to manufacture, assemble, construct, or otherwise
prepare a measuring head that was fit for its intended use and that does not accelerate without input
from the product's users.


          38.           Crochet was a person Geo-Log should have reasonably expected to use or be
affected by the measuring head.


       39.    Crochet sustained injuries, damages, and losses that were caused by Geo-Log's
negligence, while the measuring head was being used in the manner that Geo-Log should have
reasonable expected.


        40.   The defect in the measuring head was the cause of Crochet's injuries, damages, and
losses which Pinnacol was and is liable for.


                                        THIRD CLAIM FOR RELIEF
                                       (Res Ipsa Loquitor against Geo-Log)


       41.     Plaintiff repeats and re-alleges each and every previous allegation of the Complaint
and incorporates the same herein by reference as though set forth in full.


          42.           Crochet sustained injuries, damages, and losses that were caused by measuring head
breaking the slickline wire.


          43.  Such injuries, damages, and losses would not have occurred unless someone was
negligence in manufacturing of the measuring head.


        44.     At the time and in the way such negligence probably occurred, it was more likely
that the negligence of Geo-Log, rather than of anyone else, caused Crochet's injuries, damages,
and losses for which Pinnacol was and is liable for.


          45.           Geo-Log's negligence was the cause of Crochet's injuries, damages, and losses in
an amount to be proven at trial.




[02850 1 80.DOCX; 1 }                                4
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 6 of 8




                                    FOURTH CLAIM FOR RELIEF
                              (Breach of Express Warranty against Geo-Log)


        46.    Plaintiff repeats and re-alleges each and every previous allegation of the Complaint
and incorporates the same herein by reference as though set forth in full.

        47.      Geo-Log sold Summit Slickline, Inc. the measuring head.


         48.     Geo-Log expressly represented, warranted, and guaranteed that the measuring head
was fit, suitable for use by Crochet, and free of defects. In other words, it warranted or guaranteed
that the measuring head and its component parts would perform satisfactory and not cause the
slickline wire to snap. This promise, warranty, and/or guarantee became a basis of the bargain that
lead to Summit Slickline Inc.'s purchase and use of the measuring head.

        49.          Crochet was a person Geo-Log should have reasonably expected to use or be
affected by the measuring head.


        50.    The measuring head was not as warranted when bought in that it contained a defect
that caused the measuring head to snap the slickline wire.


        51.      The breach of warranty caused Crochet's injuries, damages, and losses for which
Pinnacol.


       52.     Within a reasonable time after Crochet and Summit Slickline, Inc. discovered the
breach of warranty, they notified Geo-Log of such breach of warranty.


        53.          The defect in the measuring head was the cause of Crochet's injuries, damages, and
losses in an amount to be proven at trial.



                                      FIFTH CLAIM FOR RELIEF
                               (Breach of Implied Warranty against Geo-Log)


       54.     Plaintiff repeats and re-alleges each and every previous allegation of the Complaint
and incorporates the same herein by reference as though set forth in full.

        55.          Geo-Log manufactured,     assembled,             or otherwise prepared the
                                                            constructed,
measuring head for Summit Slickline, Inc. prior to the sale of the measuring head to Summit
Slickline, Inc. knowing and intending that it would be used in a slickline operation.


        56.          Crochet was a person Geo-Log should have reasonably expected to use or be
affected by the measuring head.


        57.          Geo-Log was a merchant with respect to the type of product involved, i.e.
measuring heads.




[02850180.DOCX;! }                                5
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 7 of 8




          58.         The measuring head was not merchantable quality at the time of sale.


          59.         In order to be of merchantable quality at the time of sale, the measuring head had
to be of the quality that would pass without objection by users; be fit for ordinary use and the
puiposes for which the product is used for; and not cause the slickline wire to snap.


          60.         Geo-Log advertised, marketed, represented, and warranted its measuring head as
fit for their intended use, safe, and without defects.


          61.         Geo-Log's advertising, representations,      and warranties were misleading and
incorrect.


          62.         Geo-Log breached its implied warranty of merchantability because the measuring
head was not of merchantable quality and was not fit for its intended purpose or use as a measuring
head.


         63.          Geo-Log's breach of implied warranty since Summit Slickline, Inc. put it on notice.


         64.          The defect in the measuring head was a cause of Crochet's injuries, damages, and
losses which Pinnacol was and is liable.


         65.          The breach of warranty caused Crochet's injuries, damages, and losses.


         66.          Within a reasonable time after Crochet and Summit Slickline, Inc. discovered the
breach of warranty, they notified Geo-Log of such breach of warranty.



                                           SIXTH CLAIM FOR RELIEF
                                                       (Subrogation)


         67.          Plaintiff repeats and re-alleges each and every previous allegation of the Complaint
and incorporates the same herein by reference as though set forth in full.


         68.          Pursuant to § 8-41-203, C.R.S., Pinnacol has a statutory right to recover from Geo-
Log, Inc. all workers' compensation benefits paid to and on behalf of Crochet as a result of Geo-
Log, Inc.'s acts or omissions.



         WHEREFORE, Plaintiff, Pinnacol Assurance respectfully requests that this Court enter
judgment in its favor and against Defendant Geo-Log, Inc. on all claims, for damages, pre
judgment and post-judgment interest, court costs, attorneys' fees, expert witness fees, costs of suit
as determined by the court and any other and further relief as this Court may deem just and
equitable.


         Dated this 4th day of September, 2019.




{02850180. DOCX;l }                                6
Case 1:19-cv-02982 Document 1-2 Filed 10/18/19 USDC Colorado Page 8 of 8




                                 Respectfully submitted


                                 RUEGSEGGER SIMONS & STERN, LLC




                                 By:
                                       Anthony Derwinski, Esq.
                                       Ruegsegger Simons & Stern, LLC
                                       Attorneys for Pinnacol Assurance


Plaintiffs Address:
7501 East Lovvry Boulevard
Denver, CO 80230




(02850 180.DOCX;! }              7
